Citation Nr: 1112580	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-18 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for residuals of a right ankle fracture, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321.

2.  Entitlement to an effective date earlier than March 21, 2007, for the award of service connection for residuals of a right ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to August 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2008 rating decision in which the RO granted service connection for residuals of a right ankle fracture and assigned a 20 percent rating, effective March 21, 2007.  In December 2008, the Veteran filed a notice of disagreement with respect to the rating and effective date assigned.  A statement of the case (SOC) was issued in June 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) also in June 2009.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for residuals of a right ankle fracture, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In September 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

The Board's decision on the matter of entitlement to an effective date earlier than March 21, 2007, for the award of service connection for residuals of a right ankle fracture, is set forth below. The claim for an initial rating in excess of 20 percent for residuals of a right ankle fracture, to include on an extra-schedular basis, is addressed in the remand following the order; this matter is being remanded to the RO via the Appeals Management Center (AMC) for additional development.  VA will notify the appellant when further action, on his part, is required.

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  In a March 2005 rating decision, the RO denied the Veteran's claim for service connection for a right ankle disability; he was notified of the denial in March 2005, but did not initiate an appeal.

3.  In March 2007, the Veteran filed a request to reopen the claim for service connection for a right ankle disability; pursuant to this claim, the Veteran was ultimately awarded service connection, for which the RO assigned an effective date of March 21, 2007.

4.  There was no pending claim, earlier than March 21, 2007, pursuant to which the benefits ultimately awarded could have been granted.  


CONCLUSION OF LAW

The claim for an effective date earlier than March 21, 2007, for the award of service connection for residuals of a right ankle fracture is without legal merit.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.151(a), 3.155, 3.156, 3.400 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In the present appeal, the June 2009 SOC included citation to the provisions of 38 C.F.R. § 3.400 and discussion of the legal authority governing effective dates for awards of compensation.  The June 2009 SOC explained the reasons for the denial of the Veteran's request for an earlier effective date in this case.  Moreover, the Veteran has been afforded the opportunity to present evidence and argument with respect to the claim on appeal.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis

Generally, the effective date for an award of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The effective date for a grant of benefits on the basis of the receipt of new and material evidence received after final disallowance, or in the case of reopened claims, is the date of the receipt of the new claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

While the Veteran asserts an entitlement an earlier effective date, considering the record in light of the above-noted legal authority, the Board finds that no earlier effective date is assignable.

The Veteran filed an original claim for service connection for a right ankle disability in March 2004.  The Veteran failed to report for a scheduled VA examination in January 2005, and the RO denied the Veteran's claim in a March 2005 rating decision.  Although notified of the denial and of his appellate rights by a letter dated March 11, 2005, the Veteran did not initiate an appeal.  Typically, the failure to file an appeal renders a rating decision final.  See, e,g., 38 U.S.C.A. § 7105 (West 2002).   

During the his September 2010 Board hearing, the Veteran testified that that he was homeless at the time of the January 2005 examination and March 2005 rating decision, and was never informed of the date and time of the examination or that his claim was denied.  He reported that he used a relative's address at that time and did not receive any notification in the mail.  He also asserted that he regularly checked in with his representative and VA at that time, but neither kept him apprised of the status of his claim.

The Board construes these statements to the effect that the Veteran was not notified of the prior denial as challenging the finality of the March 2005 decision.  However, the record reflects that the Veteran was notified of the March 2005 rating decision by letter that same month, sent to the address the Veteran provided.  There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties." United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it must be presumed that VA properly discharged its official duties. The presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary." Statements made by the Veteran are not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98 (1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).  Here, the presumption that VA mailed notice of the March 2005 decision is not rebutted by the Veteran's unsupported assertions.  Significantly, there is no indication that the March 2005 notice letter, sent to the Veteran at his address of record, was returned by the United States Postal Service as undeliverable, or other evidence to supporting .  

As the Veteran is presumed to have received notice of the March 2005 denial, but did not initiate an appeal, that decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302(a), 20.1103 (2010).  

The Board notes that, while the finality of the March 2005 decision could be vitiated by a finding of clear and unmistakable (CUE) in that decision (see Routen v. West, 142 F.3d 1434, 1438 (Fed. Cir. 1998) (listing CUE as one of three exceptions to the rules regarding finality and effective dates), a CUE claim has not been properly plead before the Board at this time.  A CUE claim requires some degree of specificity not only as to what the alleged error is, but-unless it is the kind of error that, if true, would constitute CUE on its face-persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997).

Here, the Veteran has not contended that there was CUE in the prior RO decision.   Moreover, the Veteran's arguments to the effect that he did not receive notice of the examination and prior denial do not actually allege CUE, much less reflect the type of specificity need to sufficiently raise such a claim.

As the March 2005 decision finally resolved the Veteran's earlier claim for service connection for right ankle disability, and is not alleged, or shown, to involve CUE, an effective date prior to the date of the March 5, 2005 denial is legally precluded.

After the March 2005 denial, the claims file reflects that the next relevant communication from the Veteran was the new claim received on March 21, 2007.  Although the RO initially denied the Veteran's request to reopen the previously denied claim for service connection for residuals of a right ankle fracture, the RO later reopened the claim and granted service connection in a March 2007 rating decision.  Pursuant to 38 C.F.R. § 3.400(q)(1)(ii), (r), the RO assigned an effective date of March 21, 2007, the date of receipt of the new claim.

The Board also finds that there is no document associated with the claims file that can be construed as a pending claim for service connection for a right ankle disability at any point after the final,  March 2005 denial but prior to the March 21, 2007 claim.  

The applicable law and regulations clearly make it the Veteran's responsibility to initiate a claim, or to reopen a claim, for service connection with VA if he seeks that 
benefit.  The Board emphasizes that, while VA does have a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In this case, the record does not show that the Veteran filed a request to reopen his claim for service connection for a right ankle disability at any point between the date of the final March 2005 decision and the March 21, 2007 claim.

Nor is there any medical document dated or received during this period that could be construed as an informal, pending claim to reopen.  Under 38 C.F.R. § 3.157(a), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement.  However, there must first be a prior allowance or disallowance of a claim.  See 38 C.F.R. § 3.157(b).  Here, while records from the Hubert H. Humphrey Comprehensive Health Center show complaints of right ankle pain and a diagnosis of right ankle osteoarthritis in April 2004 and August 2004, these records do not show treatment for a right ankle disability between the dates of the March 2005 final denial of the claim for service connection and the March 2007 request to reopen the previously-denied claim.  As such, there is no medical report of examination or hospitalization that could constitute an earlier, pending claim (as referenced in 38 C.F.R. § 3.157).

The Board is sympathetic to the Veteran's situation; however, as indicated above, the legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Under the circumstances in this case, the appropriate effective date for the award of service connection for residuals of a right ankle fracture is the date of the March 21, 2007, reopened claim for that benefit.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As there is no legal basis for assignment of any earlier effective date, the claim for an earlier effective date for the award of service connection in this case must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for an effective date earlier than March 21, 2007, for the award of service connection for residuals of a right ankle fracture is denied.


REMAND

The Board's review of the claims file reveals that further RO action in the remaining claim on appeal is warranted.

The most recent VA examination pertaining to the Veteran's right ankle disability was in October 2008.  During the Veteran's September 2010 Board hearing, he reported that his right ankle disability had worsened since the previous VA examination.  In addition, during the hearing, the Veteran reported that he now required the assistance of a cane for walking due to his service-connected right ankle disability.  A review of the prior October 2008 VA examination report reflects that the Veteran did not require the use of assistive devices for walking at that time.

The Board finds that, in view of allegations and evidence of worsening right ankle disability since the October 2008 VA examination, more contemporaneous medical findings are needed to evaluate the right ankle disability on appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Accordingly, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of the claim for a higher rating for right ankle disability (as the claim, emanating from an award of service connection, will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

Additionally, the record reflects that there are outstanding VA medical records which may be pertinent to the claims remaining on appeal.  In this regard, the Veteran reported during the September 2010 Board hearing that he receives treatment at the Temple VA Medical Center (VAMC). These records have not been associated with the Veteran's claims file. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Hence, the RO should obtain any records of treatment from VAMC Temple following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Also, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should give the appellant another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted prior to adjudicating the claim remaining on appeal.  

As a final point, the Board acknowledges that the Veteran's right ankle disability is currently rated at 20 percent, the maximum rating available under 38 C.F.R. § 4.71a, Diagnostic Code 5271 for limitation of motion of the ankle.  However, a higher rating may be assignable under another pertinent diagnostic code, or on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).  The RO's adjudication of the claim for a higher, initial rating should thus include consideration of the applicability of other diagnostic codes for rating disability, whether "staged" rating of the Veteran's right ankle disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson (cited above) is appropriate, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), is warranted at any point since the effective date of the award of service connection. 

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Temple VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the Veteran's right ankle disability.  The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit.

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R.  § 3.159.  All records and responses received should be 
associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe 
further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic examination of his right ankle by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should conduct range of motion studies of the right ankle (expressed in degrees), noting the exact measurements for flexion and extension, and specifically identifying any excursion of motion accompanied by pain.  If pain on motion is observed, the examiner should comment on the extent of pain, and indicate at which point pain begins.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely additional functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion.

The examiner should also provide an assessment as to whether the Veteran's overall range of motion of the right ankle is best characterized as moderately or markedly limited, as well as provide comment as to whether there is any ankylosis of the right ankle, malunion of the os calcis or astagalus, or astragalectomy.  

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for a higher, initial rating for residuals of a right ankle fracture, in light of all pertinent evidence and legal authority (to include the provisions of 38 C.F.R.          § 3.321, as appropriate).  The RO's adjudication of the claim for a higher, initial rating should include consideration of whether staged rating, pursuant to Fenderson (cited above), is appropriate.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.   See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).   



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


